DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Applicant’s election without traverse of Species 1 in the reply filed on 10/26/2022 is acknowledged.
Specification
The disclosure is objected to because of the following informalities: In paragraph 0021, line 11, it appears that the phrase “ant9-slip” should read --anti-slip--.  
Appropriate correction is required.
Claim Objections
Claim 2 is objected to because of the following informalities:  Claim 2 recited the limitation “a position limiting structure” in line 12. It appears that this is the same element as the position limiting structure previously recited in claim 1. The claim should be amended to clarify that the same element is recited.  Appropriate correction is required.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Potter (US 5,406,719).
Potter discloses a shock absorption shoe, comprising:
a sole and at least one inflatable shock absorption module provided at the sole; characterized in that, each of said at least one inflatable shock absorption module comprises an outer cylindrical shell (sidewall of cylindrical opening 520), an inner cylindrical core (top screw 526), an air cushion cylinder (chamber 516) and a bottom cover (bottom screw 526; Fig. 11), and is connected to an air tube (tube 514); the outer cylindrical shell is provided with an inner cavity; a cross sectional diameter of the air cushion cylinder is smaller than a cross sectional diameter of the inner cavity (Fig. 9A); the inner cylindrical core is sleeved into an upper end of the inner cavity (Fig. 9A); a position limiting structure (screw threads) is provided between the inner cylindrical core and the inner cavity to prevent disengagement of the inner cylindrical core from the inner cavity; 
the air cushion cylinder is sleeved within the inner cavity below a bottom end of the inner cylindrical core(Fig. 9A); the bottom cover covers a bottom end of the inner cavity so as to limit the air cushion cylinder to be mounted inside the inner cavity (Fig. 11); 
the sole comprises an anti-slip bottom layer (outsole 530), a middle layer (513), and an insole top layer (sock liner); the middle layer is provided with at least one mounting hole (opening 520) in which said at least one inflatable shock absorption module is mounted; said at least one inflatable shock absorption module is sleeved inside and fixedly mounted into said at least one mounting hole respectively at the middle layer via the outer cylindrical shell; 
the air tube is arranged inside an air tube groove (Fig. 9, 9C) provided on the middle layer; one end of the air tube is connected with the air cushion cylinder of said at least one inflatable shock absorption module; another end of the air tube is connected with a nozzle (valve 518) that allows air to be pumped in and out of said at least one inflatable shock absorption module; the nozzle is embedded inside a side surface of the middle layer with an end of the nozzle exposed therefrom (Fig. 9); 
the anti-slip bottom layer is fixed to a bottom surface of the middle layer, so as to hide a bottom end of said at least one inflatable shock absorption module inside the sole (Fig. 9A); the insole top layer is provided on a top surface of the middle layer; a bottom surface of the insole top layer is connected to a top end of the inner cylindrical core of said at least one inflatable shock absorption module (column 7, line 39-column 9, line 35; Fig. 9-11).
Allowable Subject Matter
Claims 2-5 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SHARON M PRANGE whose telephone number is (571)270-5280. The examiner can normally be reached M-F 8:30-5 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Khoa Huynh can be reached on (571) 272-4888. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/SHARON M PRANGE/               Primary Examiner, Art Unit 3732